Motion Granted; Continuing Abatement Order filed April 7, 2020.




                                       In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00999-CV
                                   ____________

      THE METHODIST HOSPITAL D/B/A HOUSTON METHODIST
                    HOSPITAL. ET AL, Appellant

                                         V.

                        NIKKI DARTEZ, ET AL, Appellee


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-65631

                       CONTINUING ABATEMENT ORDER

      On March 23, 2020, the parties filed a joint motion to “extend the time to
file a motion to dismiss the appeal.” The motion is granted. Accordingly, we issue
the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until May 7, 2020. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.

                                   PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Poissant.